Citation Nr: 0202575	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  The propriety of an initial evaluation for service-
connected residuals of a right calcaneus fracture (right heel 
fracture), rated as 30 percent disabling.  

2.  The propriety of an initial evaluation for service-
connected residuals of a left bimalleolar fracture with an 
associated distal segmental fibular fracture (left ankle 
fracture), rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO in Cleveland, Ohio.  At his request, in August 2000 
the veteran's appeal was transferred to the RO in St. Louis, 
Missouri.  

By history, in September 1999, the RO, inter alia, granted 
service connection for residuals of right heel and left ankle 
fractures.  Additionally, the RO assigned a 10 percent 
disability rating for the right heel fracture and a 
noncompensable (zero percent) rating for the left ankle 
fracture, effective from November 1, 1997, following a 
temporary total rating for convalescence for surgery (TTR) 
from June 22, 1997, through October 31, 1997.  In February 
2000, the RO increased the 10 percent rating to 30 percent 
for the veteran's service-connected right heel fracture, 
effective from November 1, 1997, and increased the zero 
percent rating to 20 percent for the veteran's service-
connected left ankle fracture.  Also at that time, the RO 
continued a 30 percent evaluation for right ankle fracture 
following the grant of a TTR for right heel surgery, 
effective from June 25, 1998, through August 31, 1998.  The 
RO also decreased the 20 percent rating to 10 percent for the 
veteran's service-connected left ankle fracture, following 
the grant of a TTR for left ankle surgery from September 23, 
1998, through October 31, 1998.  

In February 2001, the RO, in effect, granted two extensions 
of the above TTRs regarding the right heel fracture.  The RO 
extended the first TTR, which was granted in 1999, from June 
22, 1997, to January 31, 1998 (the 30 percent rating became 
effective February 1, 1998), and extended the second TTR from 
June 25, 1998, to September 30, 1998.  (The 30 percent rating 
became effective from October 1, 1998.)  At that time, the RO 
also awarded an increased 30 percent rating for the veteran's 
left ankle fracture, effective from November 1, 1997, 
following TTRs effective from June 22, 1997 through October 
31, 1997, and from September 23, 1998, to January 31, 1999.  
The 30 percent evaluation became effective February 1, 1999.  
(It is noted that, contrary to the controlling February 2001 
rating decision, the associated March 2001 supplemental 
statement of the case (SSOC) incorrectly states that the TTR 
for right heel fracture residuals extended to November 1, 
1998; however, as previously noted, the 30 percent rating 
became effective October 1, 1998).  

Regarding matters not on appeal, the Board notes that in 
February 2000, the RO established entitlement to special 
monthly compensation (SMC) at the housebound rate, on account 
of the ratings given to the veteran's multiple service-
connected disabilities, from June 25, 1998, to August 31, 
1998, and from September 23, 1998, to October 31, 1998.  In 
April 2000 the RO, in part, granted entitlement to a total 
rating for compensation purposes based on unemployability due 
to service-connected disability (TRIU), effective from 
January 9, 1999.  In February 2001, the RO granted a second 
period of SMC at the housebound rate from June 22, 1997, to 
February 1, 1998, and granted an extension of another period 
of SMC from June 25, 1998, to February 1, 1999.  The veteran 
has not perfected appeals for the TTRs, SMC, and TRIU 
matters.  The Board acknowledges that the veteran filed a 
notice of disagreement with the April 2000 rating decision, 
assigning an effective date of January 9, 1999, for the 
granting of the TRIU.  Nonetheless, the veteran's September 
2000 statement to his congressman and reports of contact 
dated in 2000 clearly indicate that the veteran did not wish 
to appeal the TRIU claim.  Accordingly, the matter is not 
before the Board.  38 C.F.R. § 20.204(a) (2001).  

Finally, note is made that the veteran appeals the ratings 
initiated following original awards.  Consequently, the 
rating issues on appeal are not the result of claims for 
increased entitlement, rather ones involving the propriety of 
the original evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Such issues require consideration be 
given to whether higher ratings are warranted for any period 
during the pendency of the claims on appeal.  Id.  
Accordingly, although the veteran and his representative 
characterize the instant appeal to include three distinct 
issues (See January 2002 written argument), the Board notes 
that consideration of the propriety of the initial 
evaluations assigned for the service-connected right heel and 
left ankle fractures includes any possible entitlement to 
evaluations in excess of those presently assigned for all 
applicable periods from June 22, 1997, to the present.  
Further, because TTRs for the above-discussed periods have 
been assigned throughout the pendency of the veteran's appeal 
and because a 100 percent rating is the maximum rating 
allowable for those periods, additional consideration of 
those periods is not warranted.  As such, the decision below 
pertains to any period associated with the veteran's service-
connected disabilities since service connection has been in 
effect, exclusive of all periods where the veteran was in 
receipt of a TTR.


FINDINGS OF FACT 

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  Exclusive of all periods where TTRs have been assigned, 
since June 22, 1997, the veteran's right heel fracture 
residuals have been manifested by:  complaints of constant 
pain and tenderness, marked limitation of motion, difficulty 
with ambulation necessitating use of a cane or crutch(es), 
and some x-ray evidence of arthritis, resulting in overall 
functional impairment no greater than a severe foot injury, 
but neither approaching nor more closely approximating actual 
loss of use of the foot.  

3.  Since June 22, 1997, the veteran's scar of the lateral 
side of the ankle to the arch of the right foot has been and 
remains tender to palpation.  

4.  Exclusive of all periods where TTRs have been assigned, 
since June 22, 1997, the veteran's residuals of left ankle 
and fibular fractures have been manifested by:  complaints of 
constant pain, marked limitation of motion, and some 
difficulty with ambulation, and x-ray evidence of arthritis, 
resulting in overall functional impairment no greater than a 
severe foot injury, or malunion of the tibia or fibula with 
marked knee or ankle disability, but neither approaching nor 
more closely approximating actual loss of use of the foot.  

5.  Since June 22, 1997, the veteran's scar on the left ankle 
has been and remains tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of a right calcaneus fracture, from 
February 1, 1998, to June 24, 1998, and from October 1, 1998, 
to the present, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5167, 5271-5284 (2001).  

2.  The criteria for a 10 percent rating for a scar of the 
lateral side of the ankle to the arch of the right foot, 
since June 22, 1997, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left bimalleolar fracture with an 
associated distal segmental fibular fracture, from November 
1, 1997, to September 22, 1998, and from February 1, 1999, to 
the present, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5167, 5271, and 5262 (2001).

4.  The criteria for a 10 percent rating for a scar on the 
left ankle, since June 22, 1997, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed hereinafter.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The veteran has received notice of the evidence and 
information needed to substantiate his claims, and VA has 
made reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims.  The notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been meet.  In an October 2000 statement of the case (SOC) 
and a March 2001 SSOC provided to the veteran, he was advised 
of regulatory provisions pertaining to the claims for 
increased ratings and, thus, the evidence necessary to 
substantiate his claims.  Additionally, VA has made 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims.  The veteran has been 
provided adequate VA examinations, most recently in January 
2001, and in October 1999 prior to that time.  Further, all 
identified or disclosed sources of private treatment records 
pertinent to the appeal have been obtained.  Additional 
development is not indicated, and it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).

I.  Factual Background  

The veteran asserts that his service-connected right heel and 
left ankle fractures, and related residuals, warrant 100 
percent schedular ratings, possibly a reference to a 
100 percent combined rating, from the time of a June 1997 
slip-and-fall injury to the present.  He claims that his June 
1997 injuries left him totally disabled and unable to work in 
any occupation.  He seems to also assert that the above 
situation warrants a 100 percent combined disability rating 
under VA's Schedule for Rating Disabilities (Disability 
Schedule).  

As noted above, in relevant part, in September 1999, the RO 
granted service connection for a right heel fracture, rated 
as 10 percent disabling, and a left ankle fracture, rated as 
noncompensably disabling, each effective from November 1, 
1997, following the assignment of TTRs, effective June 22, 
1997.  The veteran appealed therefrom.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran's disabilities are each 
currently rated as 30 percent disabling.  However, as 
previously noted, the veteran's appeal remains open and in 
such cases consideration is given to whether separate ratings 
can be awarded for separate periods of time, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In relevant part, a June 1997 initial trauma evaluation 
history and physical report of the University of Cincinnati 
Hospital indicates that the veteran fractured both his ankles 
when he fell one story from a roof he was "working on."  A 
University Hospital discharge summary report dated in June 
1997 similarly makes reference to the veteran having slipped 
from a roof he was "working on."  It was discerned that the 
veteran sustained a comminuted calcaneal (heel) fracture with 
associated non-displaced distal fibula fracture, and a left 
bimalleolar (ankle bone) fracture with an associated distal 
segmental fibular fracture, and marked soft tissue swelling 
circumfrentially on the left.  A physical therapy initial 
evaluation report of June 1997 indicates that the veteran 
described his present occupation as treasurer of a labor 
union-a "desk job," and he described his only leisure 
activities as "carpentry."  

In June 1997 the veteran was thought to have "good" balance 
for both static and dynamic sitting.  Standing balance was 
not tested.  His endurance was fair, he was considered to 
have "good" rehabilitation potential, with notation of 
excellent upper body strength.  At that time, the veteran's 
left ankle was surgically stabilized by open reduction, 
internal fixation appliance.  Due to swelling, the right 
ankle was not operatively stabilized until July 1997, at 
which time he underwent an open reduction and internal 
fixation of the right calcaneus fracture.  In July 1997, the 
veteran underwent surgical irrigation and debridement of the 
right calcaneus with placement of antibiotic beads for 
infection of the right calcaneus.  Shortly thereafter, the 
veteran underwent a repeat irrigation and debridement, 
wherein the antibiotic beads were removed for primary closure 
of the wound.  

Treatment records from V.A.L., M.D., dated in July, August, 
and October 1997 show that there was no active drainage on 
examination in July 1997.  A July 1997 statement of Dr. 
V.A.L. summarizes the veteran's early treatment, with 
notation that the veteran was presently wheelchair bound, and 
that he continued to have a balance problem secondary to his 
severe hearing impairment.  Reports in August 1997 reflect 
that the left ankle was healing well, whereas the right heel 
had swelling and very little drainage, for which antibiotics 
were continued.  In October 1997, the left ankle was thought 
to be "asymptomatic" on examination.  At that time, the 
veteran was advised to go to "full weight bearing" on the 
left side with use of an Aircase brace.  

A November 12, 1997 treatment note of Dr. V.A.L., indicates 
that both fractures were "healing," that the surgical 
incisions looked good, that the veteran had "some 
restriction," especially due to some remaining pain and 
swelling, and that the right heel area of infection had 
healed without residual.  

X-ray studies dated in December 1997 revealed that the right 
heel and left ankle fractures were stabilized by the plates.  
Right foot fusiform swelling was noted, with pain on internal 
and external rotation of the right hip.  Neurovascular 
examination revealed that pedal pulses and neurologic 
function were intact, without any intervening loosening or 
lucency.  

A January 1998 X-ray study revealed a fibrous union of the 
calcaneus, with significant involvement of the subtalar 
joint, as well as fibrous union of the left ankle.  The 
veteran reported significant problems with his right heel, 
but not with the left ankle, which was not giving him any 
significant problems.  It was recommended that the veteran 
continue the use of his right leg brace.  The examining 
physician indicated that it was unlikely that the veteran 
would ever return to his previous occupation as a "mail 
handler," and that further right heel surgery was likely.  

A January 1998 medical statement of E.J.B., M.D., indicates 
that while the veteran complied with physical therapy, he 
continued to report significant right ankle pain upon 
standing, walking, positioning, and at rest.  On the left, 
the veteran continued to have problems with standing on a 
long-term basis, due to pain.  A diagnosis of subtalar 
arthritis was given.  The physician opined that the veteran 
was incapable of the following: standing for periods of time 
in excess of one hour; walking distances greater than 100 
yards; operating heavy machinery; driving a vehicle 
continuously at work; climbing inclines or climbing ladders; 
or returning to any occupation which requires prolonged heavy 
stooping, squatting, lifting, carrying, pushing, or pulling 
beyond a weight of 25 pounds.  There were no restrictions on 
sitting.  Due to these limitations, it was felt that the 
veteran was not capable of returning to his previous 
employment at the U.S. Postal Service.  However, it was 
opined that the veteran's impairment was only "partial," 
that he was capable of light duty work, primarily at a 
sedentary level without walking distances, and that he was 
"capable of performing [] assembly [] and clerical work."  

Medical reports dated in January 1998 show the veteran was 
seen for bilateral foot pain, for which he was given Daypro 
medication.  A February 1998 treatment record indicates 
continued significant swelling of the right foot.  The right 
foot was noted to have subtalar arthritis, which had not 
improved with therapy.  The veteran reported significant 
difficulty with ambulation, for which the Daypro was helpful, 
but not when he was active.  Significant swelling was found 
in the subtalar portion, for which Celestone and Marcaine 
injections were administered.  The right foot was no better 
in April 1998, at which time it was felt that a right foot 
subtalar fusion might be needed if the pain persisted in the 
next three months.  

The veteran's sworn testimony was obtained at a hearing at 
the RO in June 1998.  At that time, the veteran testified 
that prior to his June 22, 1997 injury, he had fallen due to 
his occasional vertigo and dizziness, but that he had always 
been able to grab onto something.  The veteran testified that 
on that day he climbed up a ladder to inspect the roof on an 
addition to his home, which he was having constructed for 
him, and that due to his vertigo he lost his balance and 
fell.  

X-ray studies of the right foot dated in June 1998 revealed 
that the fracture had "healed."  The veteran reported 
continued significant right foot pain, all of which occurred 
on inversion and eversion.  

In June 1998, the veteran's right foot hardware was removed, 
and he underwent a subtalar arthrodesis for subtalar 
arthritis and pain, status post calcaneal fracture.  He 
tolerated the procedure well, without notation of 
complication.  The next month, the veteran was placed in a 
short leg walking cast, and instructed to remain non-weight 
bearing for the next six weeks.  

On follow-up examination of September 16, 1998, X-rays 
revealed incorporation of the subtalar joint with "dramatic 
reduction in the pain in that side."  However, on the left 
side, the veteran had fracturing of one of the screws at the 
primary fracture site, with non-union of the fracture.  
Pseudoarthrosis was indicated.  The veteran's left ankle 
hardware was, thus, found to have failed, which caused the 
fracture site to sublux, and resulted in the left fracture 
nonunion.  On September 23, 1998, the veteran underwent a 
removal of the left ankle hardware, due to failure of the 
hardware, failure of fixation, and non-union of the distal 
fibular fracture.  There were no complications.  On September 
30, 1998, follow-up examination, the left ankle plate 
appeared excellently positioned.  

In October 1998, X-ray studies of both ankles revealed that 
the right subtalar joint fusion had not yet been successful, 
and the left ankle was well positioned.  There were no 
abundant callus formations about those areas.  

On examination in November 1998, the fractures appeared to be 
healing.  The veteran remained in a CAM walker brace on the 
right side, and an Aircast on the left.  He was to return in 
two months, with note that he was not capable of working 
during this interval.  

A December 1998 treatment summary of Dr. E.J.B. indicates 
that the veteran's right heel and left ankle fractures had 
not yet obtained union or fusion.  It was felt that the 
veteran was incapable of prolonged standing, walking, 
bending, stooping, lifting, or carrying.  

X-ray studies dated in January 1999 revealed a slow union of 
the subtalar joint.  The veteran was fitted for a bone 
stimulator.  

In February 1999, E.J.B., M.D., restated the veteran's 
medical history and reported pertinent diagnoses of a non-
union pseudoarthrosis of the subtalar arthrodesis on the 
right side for which he was currently being treated with a 
brace immobilization and a pulsating electrical field, and a 
previous fracture of the left ankle, for which he underwent a 
re-fracture requiring repeat operation for re-plating.  The 
physician reported the veteran was incapable of standing for 
longer than 15-20 minutes and that standing required the use 
of crutches, as well as a cast on the right side.  The 
veteran was also incapable of carrying objects greater than 5 
pounds, stooping, bending, lifting and working from heights.  

On examination in March 1999, X-rays of the right heel 
revealed that the subtalar was healing nicely with good 
fusion posteriorly, but not anteriorly.  The veteran was to 
continue the electric bone stimulator.  

An April 1999 letter from the Office of Personnel Management 
reflects that the veteran's application for disability 
retirement had been approved.  Additionally, a May 1999 
letter from the Social Security Administration (SSA) shows 
that the veteran was awarded disability benefits.

In May 1999 both the right heel fusion and the distal fibular 
fracture were thought to have "healed."  The veteran was to 
discontinue the casting, the brace, and bone stimulator for 
reevaluation in three weeks.  

On VA examination in August 1999, the veteran's right and 
left ankles and lower extremities were not examined.  

On VA bones examination in October 1999, the veteran reported 
using a cane for the past nine months.  He reported using no 
medications, and stated that he was able to walk only 25 to 
30 yards and to stand for only a minute or two before he had 
to sit down due to pain.  The veteran's education and 
vocational experiences included a high school education and 
two years of college.  He reported that he worked 19 years as 
a mail handler, and then, as a treasurer of the post office 
union from 1990 to 1998, before he retired on disability on 
January 8, 1999.  On physical examination, the veteran walked 
with a limp on the right side secondary to pain over the 
right heel, with external rotation of the right lower 
extremity on walking.  He had a healed, incision scar over 
the lateral malleolar area, measuring 5 inches in length and 
a two and one half-inch hockey-stick incision scar on the 
medial side, both of which had healed.  There was no keloid 
formation at all.  The lateral left ankle wound site was 
slightly tender and painful to touch.  The examiner found 
good dorsalis pedal pulses, with no varus or valgus deformity 
on the left foot or ankle.  Left ankle dorsiflexion was to 10 
degrees, with plantar flexion to 30 degrees.  Full range of 
motion of his subtalar and midtarsal joints without 
discomfort was also noted.  On the right, the ankle and heel 
were painful over the distal end of the incision site.  
Dorsiflexion was to 5 degrees, plantar flexion was to 15 
degrees, with no subtalar motion, and 10 degrees of 
metatarsal motion.  The right and left feet were 
approximately 30 degrees externally rotated on standing and 
walking.  No calluses or deformity were noted.  The VA 
examiner opined that the veteran had a moderately severe 
disability of his left ankle and right foot due to the 
injury, subsequent surgery, pain, and restriction of range of 
motion of both the ankles and feet.  There was no evidence of 
osteomyelitis clinically on either side.  X-rays revealed no 
fractures or dislocations, but partial fusion of the anterior 
aspect of the talocalcaneal joint.  The left foot revealed no 
fractures.  Bilateral plantar spurs were also noted.  

A November 1999 medical statement of Dr. E.J.B., indicates 
that the veteran continued to use a cane full time due to his 
bilateral lower extremity injuries.  In the statement, the 
doctor opined that the residuals of these injuries had left 
the veteran with loss of subtalar motion, limited motion, and 
continued pain in the right foot.  No left foot impairment 
was indicated.  

On VA joints examination in January 2001, the veteran 
reported constant right foot pain, which he ranked as 10 on a 
scale of 10 (with 10 being the most severe), as well as 
weakness, stiffness, swelling, heat, redness, fatigability, 
and lack of endurance.  The right foot pain reportedly 
included pain at rest, which increased with walking and 
standing, with precipitating factors as prolonged standing, 
walking, sitting, cold and damp weather changes, and lying 
down.  Reportedly, there were no alleviating factors.  As for 
the left foot, the veteran reported some swelling, and 
constant pain, ranked as 8 on a severity scale of 10, with 
weakness, stiffness, swelling, heat, redness, fatigability, 
and lack of endurance.  The left foot pain reportedly 
included pain at rest, which increased with walking and 
standing, with daily flare-ups of the pain, ranked as a 10 on 
a severity scale of 10, lasting for four to five hours.  
Precipitating factors for foot pain were prolonged standing, 
walking, sitting, and cold and damp weather changes.  The 
left foot alleviating factor was elevating the foot.  The 
veteran reported full sensation in the feet.  He reported 
that he did not wear braces, but he walked with a cane and 
used a wheelchair when shopping at the mall.  He also wore 
high-top boots for more stability, and had over-the-counter 
cushion inserts for his shoes.  The veteran also reported 
that his feet injuries had ruined his life in that he could 
not work, must limit all of his activities, and could drive a 
car only if it had cruise control.  The veteran explained 
that after his bilateral foot injuries, he worked as a union 
representative, where he later retired in 1999.  

On examination, the veteran had difficulty getting on and off 
of the table, he rose from the chair slowly, using both of 
his arms and the arm rest of the chair, and he used a cane in 
his left hand as an assist device.  The veteran appeared in 
acute distress, with facial grimaces noted when ambulating.  
The left hip was slightly higher than the right hip, and 
there was no dependent edema of the hands or feet.  The 
veteran's gait was steady, leaning heavily on his cane in the 
left hand, and he had a limp on the right leg, with the right 
toes pointing outward when he walked.  The veteran was unable 
to walk heel-to-toe, walk on heels or toes, or squat or touch 
his toes.  There was no lordosis, scoliosis, or kyphosis, and 
deep tendon reflexes were +2/4 bilaterally.  There was 
decreased sensation on the lateral side of his left ankle and 
the top of the right foot.  Ankle dorsiflexion on the right 
was from 0 to 10 degrees, and from 0 to 20 degrees on the 
left.  Plantar flexion was from 0 to 30 degrees on the right, 
and 0 to 40 degrees on the left.  There was loss of vibratory 
and tactile sensation of the lateral side of the left ankle, 
with muscle weakness of 4 on both sides.  A long, moveable, 
keloid left ankle scar on the medial side measuring 2.5 
inches was noted.  The scar was tender to palpation, but 
without discoloration, tissue loss, or disfigurement.  A scar 
measuring 8-centimeters on the top of the left ankle was also 
noted.  The scar was described as non-keloid, moveable, 
smooth, difficult to see, and without tissue loss, 
disfigurement, or tenderness.  On the right, a scar measuring 
15-centimeters was noted from the lateral side of the ankle 
to the arch of the foot.  The scar was described as keloid, 
tender to palpation, skin colored, and moveable without 
tissue loss or disfigurement.

Bilateral ankle X-rays revealed a healing fracture of this 
distal fibula in near anatomical alignment and position, with 
a fracture of the calcaneus and post arthrodesis changes of 
the subtalar joints.  Bilateral foot X-rays revealed 
postoperative changes in the right hind foot, buttress plate 
and screw fixation of the comminuted calcaneal fracture in 
near anatomical alignment and position.  There was 
arthrodesis of the anterior and posterior subtalar joints, 
and the left foot revealed mild degenerative changes of the 
fourth and fifth metatarsophalangeal joints.  Pertinent 
diagnoses were degenerative joint disease of the left foot, 
fourth and fifth metatarsal joints, history of a fracture of 
the distal fibula of the left ankle, and history of fracture 
of the right calcaneus.  The examiner noted that the veteran 
could walk a short distance from the examination table to his 
chair, but held onto the furniture, and could walk for 
approximately 30 yards, but must sit down and rest.  He 
walked slowly and carefully, watching his feet with each 
step.  He would not be able to tolerate walking around the 
mall, which is when he stated that he needed to use a 
wheelchair.  


II.  Analysis   

Right heel fracture

The veteran's service-connected right heel disorder was 
initially, and is presently, evaluated primarily in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for foot injuries.  A 30 percent 
evaluation is assigned for severe foot injuries.  No greater 
evaluation is available under Diagnostic Code 5284.  However, 
if actual loss of use of the foot is demonstrated, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5167 allows for a 40 percent 
evaluation and the award of special monthly compensation 
under 38 U.S.C.A. § 1114(k).  (The provisions of § 1114(k) 
allow for increased compensation when there is loss of use of 
the foot.)  Diagnostic code 5271 allows for a maximum 20 
percent rating for marked limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).

Depending on the type of foot injury, Diagnostic Code 5284 
may involve disability that includes limitation of motion, 
and thereby requires consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98.  In the veteran's case, it has been 
assumed that any limitation of motion of the right foot and 
ankle is due to the service-connected injuries of June 22, 
1997.  However, limitation of motion of the ankle, if marked, 
would warrant no more than a 20 percent evaluation-and this 
is the highest evaluation available under VA's Schedule for 
limitation of motion of the ankle.  This point is 
significant: the veteran is in receipt of a disability rating 
(30 percent under Diagnostic Code 5284) which is already in 
excess of that which is contemplated for limitation of motion 
of the ankle and foot under the applicable Diagnostic Codes.  
Moreover, as detailed below, an increase in the initial and 
present 30 percent rating would, in effect, rate the service-
connected right heel disorder as equal to amputation of the 
foot.  The Board finds that the medical evidence does not 
warrant such action.  

It is duly noted that the veteran's service-connected right 
heel disorder includes arthritis.  Degenerative and traumatic 
arthritis are rated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
specifically requires that arthritis be rated on the basis of 
limitation of motion under the appropriate codes.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  As noted above, however, 
limitation of motion of the ankle and foot warrants no more 
than a 20 percent evaluation.  Thus, as the veteran has 
continued to receive no less than a 30 percent evaluation 
from June 22, 1997, excluding all periods of where TTRs have 
been assigned, it can be said that he has been duly 
compensated for both his limitation of motion (which alone 
warrants no more than a 20 percent rating) and any additional 
pain due to any traumatic arthritis.

Although the veteran has complained of pain that affects the 
function of his right foot, it is important to note that the 
veteran's 30 percent rating for his right heel fracture 
residuals, is for "severe" foot injuries under Diagnostic 
Code 5284-the highest disability rating available for such 
disability, short of loss of use.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167.  In such an instance, where "the 
appellant is already receiving the maximum disability rating" 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
See also VAOPGCPREC 36-97.  Additionally, while the veteran's 
service-connected right heel fracture has included arthritis 
since at least January 1998, it should be noted that such 
disability is evaluated on the basis of limitation of motion 
which, as already noted, is already evaluated at the maximum 
rate under Diagnostic Code 5284.  

The Board acknowledges the veteran's medical history of 
receiving treatment for infection of the right heel and 
complaints of swelling of the foot.  The provisions of 
Diagnostic Code 5000 have been considered.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000 (2001).  However, the medical 
evidence establishes that since service connection has been 
in effect an increased rating under this schedular provision 
has not been and currently is not warranted.  In 1997 the 
veteran's right heel infection was described as healed 
without residual and in October 1999 no evidence of 
osteomyelitis was found.  Thus, consideration in this regard 
is not warranted.

Left ankle fracture

The veteran's left ankle disorder was initially evaluated 
under Diagnostic Code 5271 for limitation of motion of the 
ankle joint.  As noted above, Diagnostic Code 5271 allows for 
no more than a 20 percent rating, and the veteran's left 
ankle disorder was initially, and has continued to be, 
evaluated as no less than 30 percent disabling.  Presently, 
the veteran's left ankle disorder is rated under Diagnostic 
Code 5262, which allows for no more than a 30 percent rating 
for impairment of the tibia and fibula, malunion of, with 
loose motion, marked knee or ankle disability.  This is the 
maximum rating available short of any nonunion of the tibia 
and fibula.  

The demonstrated medical findings counsel against an 
evaluation in excess of 30 percent on the basis of Diagnostic 
Code 5262.  As previously noted, a greater rating would 
require the medical demonstration of nonunion, with loose 
motion, a brace required.  The veteran's left ankle joint is 
shown to be "asymptomatic" on examination in October 1997, 
with fibrous union of the fracture site noted in early 
January 1998.  It is noted that in September 1998, the 
veteran's left ankle hardware was first found to have failed, 
that is, one of the screws itself fractured, causing the 
fracture site to sublux, with resulting nonunion.  However, 
the veteran was immediately scheduled for corrective surgery.  
Moreover, the evidence dated from February 1999 to August 
1999 shows that the left ankle fracture site was thought to 
be "healing nicely" without abnormality.  On VA examination 
in October 1999, no evidence of the prior fracture could be 
seen.  X-ray studies in January 2001 revealed heeling 
fractures of distal fibula in near anatomical alignment and 
position and healing fracture of the calcaneus and post 
arthrodesis changes of the subtalar joints.  Accordingly, no 
basis for an evaluation in excess of 30 percent is warranted 
under Diagnostic Code 5262, on the basis of any nonunion of 
the tibia and fibula, with loose motion, or brace required.  

As with the right heel fracture, in such an instance where 
"the appellant is already receiving the maximum disability 
rating" for limitation of motion of the left ankle and foot, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (functional impairment due to pain must be 
equated to loss of motion) is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); See Also VAOPGCPREC 36-97.

Other Additional Rating and Extra-Schedular Considerations

The Board recognizes that it might be argued that a rating 
for arthritis ought to be assigned separate from the right 
heel or left ankle fractures.  However, these disorders are 
rated at the maximum percentage allowable under Diagnostic 
Codes 5271 and 5284, and when assigning those ratings 
consideration of pain under Johnston, supra, and arthritis 
with pain on motion were contemplated.  Moreover, the 
clinical evidence does not demonstrate that the veteran's 
disabilities more nearly approximate the criteria for an 
increased rating under Diagnostic Codes 5167 or 5262.  

However, the presence of the scars extending from the lateral 
side of the right ankle to the arch of the right foot and on 
the medial side of and on the top of the left ankle are 
noted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  In this regard, the Board notes that separate 10 
percent ratings pursuant to Diagnostic Code 7804 are 
warranted.  Although the scars are not poorly nourished with 
repeated ulceration, since service connection has been in 
effect they have been described as tender and painful on 
objective demonstration.  Thus, a 10 percent rating is 
warranted for the scar extending from the lateral side of the 
right ankle to the arch of the right foot and a 10 percent 
rating is warranted for the scar of the left ankle.  To this 
extent and only to this extent the appeal is granted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321.  It is 
undisputed that the veteran's right and left foot injuries 
cause severe symptoms, as recognized by the two separate 
30 percent ratings under Diagnostic Codes 5271, 5262, and 
5284 for right heel fracture and the left ankle fracture, 
with multiple periods of TTRs.  This is also recognized by 
the current assignment of separate 10 percent ratings for the 
veteran's scars of the right heel and left ankle.  Although 
the veteran has also appeared to argue that an extraschedular 
rating is warranted, there is no indication that the 
veteran's disability has caused problems such as would result 
in frequent hospitalizations or marked interference with 
employment beyond that contemplated by the schedule.  
38 C.F.R. § 3.321(b)(1).  The veteran's condition required 
initial surgery on each ankle, with one follow-up or repeat 
surgery on each side thereafter.  Evidence of marked 
interference with employment has not been demonstrated 
either.  It is acknowledged that the veteran retired due to 
disability and that he currently receives Social Security 
benefits and TRIU compensation.  Nonetheless, the record also 
shows that the veteran continued to work full-time throughout 
the pendency of this appeal until he retired.  He worked at a 
desk job-the same job he had since approximately 1991, until 
February 8, 1999, when he retired from this desk job with his 
postal union.  While the veteran has indicated that he was a 
mail carrier, the facts show that at the time of the June 22, 
1997 injury, he had long been maintaining a desk job, and had 
not worked as a letter carrier for many years.  As such, the 
Board finds that an extra-schedular ratings for right heel 
fracture or left ankle fracture are not warranted for any 
applicable period from June 22, 1997.  

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  See 38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand for 
extraschedular consideration is not necessary in this case.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of the initial 30 percent rating for 
service-connected residuals of a right calcaneus fracture, 
from February 1, 1998, to June 24, 1998, and from October 1, 
1998, to the present, is denied.  

A 10 percent rating for a scar of the lateral side of the 
ankle to the arch of the right foot, since June 22, 1997, is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

An evaluation in excess of the initial 30 percent for 
service-connected residuals of a left bimalleolar fracture, 
with an associated distal segmental fibular fracture, from 
November 1, 1997, to September 22, 1998, and from February 1, 
1999, to the present, is denied.  

A 10 percent rating for a scar of the left ankle, since June 
22, 1997, is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

